 

 

 

           

Exhibit 10.1

                                 ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

PARTIES:                                Columbia
Bancorp                                                             (“Assignor”)

                                                925 SW Emkay Drive, Suite 200

                                                Bend, OR  97702

 

 

                                                Columbia Bancorp Liquidating
Trust                                     ("Assignee")

Terry L. Cochran and Donald T. Mitchell, Trustees

                                                61667 Tam McArthur Loop

                                                Bend, OR  97702

 

DATED:                                   December 22, 2010

 

 


I.                   RECITALS

 

            A.        Assignor is an Oregon business corporation in
liquidation.  Assignee is an Oregon trust formed for the purpose of receiving
all of the assets of the Assignor, satisfying all remaining liabilities of the
Assignor, and distributing the net assets, if any, to the beneficiaries of
Assignee.

 

            B.         This Assignment and Assumption Agreement is entered into
in conjunction with that certain Plan of Liquidation adopted by Assignor as of
December 7, 2010 (the “Plan”), and the related Liquidating Trust Agreement,
dated as of December 7, 2010, by and among the parties hereto (the “Trust
Agreement”).  Capitalized terms herein have the meaning given them in the Plan
of Liquidation, unless the context otherwise requires.

 

            C.        In connection with the dissolution and liquidation of
Assignor in accordance with the Plan of Liquidation, the parties wish to provide
for the final distribution of corporate assets of Assignor through assignment to
Assignee of all of Assignor's assets and assumption by Assignee of all of
Assignor’s liabilities as of December 28, 2010 (the “Liquidation Date”).

 


II.                AGREEMENT

 

            In consideration of the mutual covenants, terms and conditions set
forth herein and in the Plan and Trust Agreement, the parties agree as follows:

 

            1.         ASSIGNMENT TO ASSIGNEE. 

 

                        Assignor hereby transfers and assigns to Assignee all of
Assignor's right, title and interest in Assignors assets existing as of the
Liquidation Date, subject to the Assignor’s outstanding liabilities,  if any.  .

 

--------------------------------------------------------------------------------

 

 

 

 

            2.         ACCEPTANCE AND ASSUMPTION BY ASSIGNEE. 

 

                        Assignee hereby accepts the assignment and assumes, from
and after the date hereof, all of Assignor's liabilities and obligations
existing as of the Liquidation Date.

 

            3.         FINAL LIQUIDATION OF ASSIGNOR.

 

                        Consummation of the assignment and assumption
contemplated by this Agreement shall constitute a complete liquidation of
Assignor; all outstanding shares of Assignor’s capital stock shall be cancelled
as of the Liquidation Date and converted into beneficial interests in the
Assignee as provided in the Plan and the Trust Agreement, and all rights of the
holders thereof shall then be extinguished.

 

            4.         MISCELLANEOUS PROVISIONS

 

                        4.1       Binding Effect; Benefits.  This Agreement will
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

                        4.2       Headings.  The section and other headings
contained in this Agreement are for reference purposes only and will not be
deemed to be a part of this Agreement or to affect the meaning or interpretation
of this Agreement.

 

                        4.3       Counterparts. This Agreement may be executed
in any number of counterparts.  It is not necessary that all parties sign all or
any one of the counterparts but each party must sign at least one counterpart
for this Agreement to be effective.

 

                        4.4       Governing Law.  This Agreement governed by and
construed in accordance with the laws of the State of Washington applicable to
contracts made and to be performed entirely within the State of Oregon.

 

            IN WITNESS WHEREOF, this Assignment Agreement has been executed by
the parties hereto, as of the day and year first above written.

 

            Assignor:                                  Columbia Bancorp

 

 

                                                            By:       /s/Terry
L. Cochran                                                     

                                                                        Terry L.
Cochran, Chief Executive Officer

 

            Assignee:                                  Columbia Bancorp
Liquidating Trust

 

 

                                                            By:       /s/Terry
L. Cochran                                                     

                                                                        Terry L.
Cochran, Trustee

                                                                       

 